SUMMARY ORDER
Harnek Singh petitions for review of the BIA’s denial of his motion to reconsider the BIA’s denial of his previous motion to reopen his removal proceedings. We presume the parties’ familiarity with the underlying facts and procedural history of the case.
This Court reviews the BIA’s denial of a motion to reconsider for abuse of discretion. See Jin Ming Liu v. Gonzales, 439 F.3d 109, 111 (2d Cir.2006). An abuse of discretion may be found where the BIA’s decision “provides no rational explanation, inexplicably departs from established policies, is devoid of any reasoning, or contains only summary or conclusory statements; that is to say, where the Board has acted in an arbitrary or capricious manner.” Sukhraj Kaur v. BIA 413 F.3d 232, 233-34 (2d Cir.2005) (per curiam) (quotation marks omitted); Ke Zhen Zhao v. U.S. Dep’t of Justice, 265 F.3d 83, 93 (2d Cir. 2001) (internal citations omitted).
A motion to reconsider “ ‘is a request that the Board reexamine its decision in light of additional legal arguments, a change of law, or perhaps an argument or aspect of the case which was overlooked.’ ” Jin Ming Liu, 439 F.3d at 111 (quoting In re Cerna, 20 I. & N. Dec. 399, 403 n. 2 (BIA 1991)). Here, Singh’s motion to reconsider was virtually identical in substance to his earlier motion to reopen. In its decision regarding the motion to reopen, the BIA considered the background materials Singh offered and found that they did not indicate a material change in conditions in India. Therefore, the BIA did not abuse its discretion by denying Singh’s subsequent motion to reconsider, which reiterated the arguments previously rejected by the BIA. Jin Ming Liu, 439 F.3d at 111.
For the foregoing reasons, the petition for review is DENIED. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appel*491late Procedure 34(a)(2), ahd Second Circuit Local Rule 34(d)(1).